Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO, 19-20178-CR-ALTONAGA

UNITED STATES OF AMERICA

 

v.
ROBERT SHAPIRO,
Defendant.
/
CONSENT TO FORFEITURE

I, JERI L. SHAPIRO, a/k/a JERI SHAPIRO, come freely and voluntarily and acknowledge
and consent as follows:

1. My husband, Robert Shapiro, is charged by Indictment in the above-referenced
criminal case with, among other things, conspiracy to commit mail fraud and wire fraud, in
violation of Title 18, United States Code, Section 1349 in Count 1, and tax evasion, in violation of
Title 26, United States Code, Section 7201 in Count 10.

2. I understand that the United States maintains that it could prove the following facts
are true:

a. On various dates in 2017 and 201 8, funds were transferred from Comerica Account
#8192 held in the name of Woodbridge Group of Companies, LLC and for which Robert Shapiro
was the sole authorized signer, to accounts controlled by me. Those transfers included:

i. The transfer of $2,775,000 between July 2016 and November 2017 to Alpine
Account #9483 held in the name of Schwartz Media Buying Company, LLC
and for which I, Jeri Shapiro, was the sole authorized signer.

ii. The transfer of $4,625,000 between April 2017 and November 2017 to
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 2 of 13

Timberline Account #3755 held in the name of In Trend Staging, LLC and for
which I, Jeri Shapiro, was the sole authorized signer.

ili. The transfer of $700,000 between November 2017 and April 2018 to Merrill
Lynch Account #4736 held in the name of Jeri Shapiro CMA and for which I,
Jeri Shapiro, was the sole authorized signer.

b. On June 12, 2018, $225,000 in funds were transferred from my Timberline Account
#3755 to my East West Account #0068 held in the name of Reliance Marketing Solutions, LLC
and for which I, Jeri Shapiro, was the sole authorized signer.

c. On various dates in 2018 and 2019, funds were transferred via check withdrawals
from my Alpine Account #9483, my East West Account #0068, and my Merrill Lynch Account
#4T36 to Commercial Bridge Loan, LLC. Those transfers included:

i. Check #1026, dated May 21, 2018, drawn on Alpine Account #9483 in the
amount of $1,200,000;
li. Check #118, dated April 30, 2018, drawn on Merrill Lynch Account #47136 in
the amount of $140,000; and
lil. Other transfers totaling $90,000 from East West Account #0068 in December
2018 and January 2019.

d. On various dates in 2017, $4,625,000 in funds were transferred from Comerica
Account #8192 to Timberline Account #3755, for which account I, Jeri Shapiro, was the sole
authorized signer.

e. On various dates between July 2012 and November 2017, $1,849,089 in funds were
transferred from Comerica Account #8192 and from Comerica Account #7690 held in the name

of Woodbridge Structured Funding, LLC to JP Morgan Chase Account #0665, which was my
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 3 of 13

personal account and for which I, Jeri Shapiro, was the sole authorized signer. From JP Morgan
Chase Account #0665, I paid Christie’s Auction $534,000 using the following checks:
i. Check #1145, dated November 19, 2014, in the amount of $267,000; and
i. Check #3024, dated June 2, 2015, in the amount of $267,000.
f. In addition, on various dates in 2013 and 2014, I used JP Morgan Chase credit cards
to make purchases at Christie’s and another art gallery that totaled $136,303.19.
g. Between September 2010 and May 2015, I purchased a variety of items from
Christie’s Auction that are owned, directly or beneficially, by Robert Shapiro, including:
i. Portrait de Rosita Mauri by Pierre-August Renoir purchased on September 21,
2010, for $11,000;
ii. Bouquet de Fleurs by Jean Dufy purchased on September 21, 2010;
iii. A pair of topaz and diamond earrings purchased on March 27, 2012, for £4,000;
iv. An onyx, diamond and cultured pearl wristwatch by Henry Capt purchased on
March 27, 2012, for £1,500;
v. Face with Circles by Pablo Picasso purchased October 29, 2013, for £7,500;
vi. Fish Subject by Pablo Picasso purchased October 29, 2013, for £3,000;
vii. Femme (Nu debout IV) by Alberto Giacometti purchased November 6, 2014,
for $260,000;
viii. Picador by Pablo Picasso purchased February 6, 2015, for £2,400; and
ix. Le clown flitiste au coq by Marc Chagall purchased May 15, 2015, for
$260,000.
x. I am aware that the Indictment returned and filed against my husband, Robert

Shapiro, included forfeiture allegations that identified the following specific property subject to
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 4 of 13

forfeiture upon his conviction (collectively, the “Subject Assets I”):

{i) All assets on deposit in account number 4040774877 at Alpine Bank, held in the
name of Carbondale Basalt Owners LLC;

(ii) All assets on deposit in account number 8900003424 at Alpine Bank, held in the
name of Davana Sherman Oaks Owners LLC;

(iii) All assets on deposit in account number 8970196989 at Alpine Bank, held in the
name of Midland Loop Enterprises LLC;

(iv) All assets on deposit in account number 36044043514 at Capital One Bank, held in
the name of Jeri Shapiro;

(v) All assets on deposit in account number 80-27009771 at East West Bank, held in
the name of Davana Primrose Ventures LLC;

(vi) All assets on deposit in account number 20-27007984 at East West Bank, held in
the name of Jeri L Shapiro;

(vii) All assets on deposit in account number 80-27010068 at East West Bank, held in
the name of Reliance Marketing Solutions LLC;

(viii) All assets on deposit in account number 80-27010381 at East West Bank, held in
the name of Settlement Depot LLC;

(ix) All assets on deposit in account number X96-267462 at Fidelity Cash Management,
held in the name of Jeri Shapiro;

(x) All assets on deposit in account number 197148628 at Regions Bank, held in the
name of Commercial Bridge Lenders LLC;

(xi) All assets on deposit in account number 2010131932 at Timberline Bank, held in

the name of Golden Mesa Ventures LLC;
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 5 of 13

(xii) All assets on deposit in account number 2010131940 at Timberline Bank, held in
the name of Golden Primrose Ventures LLC;

(xiii) All assets on deposit in account number 157514954443 at US Bank, held in the
name of Jeri Shapiro;

(xiv) One (1) 18-karat, white gold, bangle bracelet, with 550 round diamonds (12.50
carats) and 1,434 black diamonds (24.92 carats);

(xv) One (1) pair of 18-karat, white gold, drop earrings, with 1,344 round-cut diamonds
(13.80 carats);

(xvi) One (1) pair of 18-karat, white gold, button earrings, with 162 round diamonds
(13.89 carats);

(xvil) One (1) pair of 18-karat, white gold, drop earrings with 99 yellow sapphires (1.10
carats), 117 tsavorites (1.18 carats), 125 blue sapphires (1.38 carats), 124 blue
diamonds (1.36 carats), 120 amethysts (1.24 carats), 120 pink sapphires (1.18
carats), and 125 orange sapphires (1.26 carats);

(xviii) One (1) pair of 18-karat, white gold, drop earrings with 22 emeralds (35.53 carats)
and round-cut diamonds (7.18 carats);

(xix) One (1) pair of 18-karat, rose gold, golden pearl earrings with round-cut diamonds
(.39 carat);

(xx) One (1) pair of 18-karat, rose gold, drop earrings with round-cut diamonds (.62
carat);

(xxi) One (1) pair of 18-karat, rose gold, drop earrings with rubies (38.90 carats);

(xxii) One (1) emerald and diamond ring;

(xxiii) One {1} platinum ring with certified Colombia emerald-cut emerald (9.54 carats),
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 6 of 13

eight trapezoid-cut diamonds (2.09 carats), and 166 round-cut diamonds (1.42
carats);

(xxiv) One (1) pair of 18-karat, white gold earrings with multi-color pearls (11.8-15.5mm)
and round-cut diamonds (.98 carat);

(xxv) One (1) platinum ring with oval-cut ruby (10.91 carats), two trapezoid diamonds
(1.19 carats), and 70 round-cut diamonds (2.08 carats);

(xxvi) One (1) 18-karat, rose gold, bangle bracelet with round diamonds (1.50 carats);

(xxvil) One (1) 18-karat, white gold, bangle bracelet with round diamonds (1.5 carats);

(xxviii) One (1) pair of 14-karat, white gold, drop earrings with two black diamonds (61.81
carats), two icy grey diamonds (23.92 carats), two rose-cut diamonds (.36 carat),
and 266 round diamonds (1.63 carats);

(xxix) One (1) 18-karat, yellow gold ring with 13 radiant-cut diamonds (13.83 carats); and

(xxx) One (1) 1969 Mercury convertible, bearing Vehicle Identification Number (“VIN”)
9F92M565911.

4. I understand that the United States has identified the following additional assets

subject to forfeiture upon Robert Shapiro’s conviction (collectively, “Subject Assets IT”):

(xxxi) All assets on deposit in account number 4040779483 at Alpine Bank held in the
name of Schwartz Media Buying;

(xxxii) All assets on deposit in account number 376204033 at Bank of America held in the
name of Jeri L Shapiro;

(xxxiii)All assets on deposit in account number 0376-01562 at Bank of America held in
the name of Jeri L Shapiro;

(xxxiv)All assets on deposit in account number 2030191131 at Bank of California held in
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 7 of 13

the name of Golden Primrose Ventures LLC;

(xxxv) All assets on deposit in account number 2030197115 at Bank of California held in
the name of Schwartz Media Buying Company LLC;

(xxxvi)All assets on deposit in account number 51719672 at Bank of the West held in the
name of Carbondale Primrose Ventures;

(xxxvii) All assets on deposit in account number 1894119351 at Comerica Bank held
in the name of Beeman Studio City LLC;

(Xxxviii) All assets on deposit in account number 1894530987 at Comerica Bank held
in the name of Direct Insurance Source LLC;

(xxxix)All assets on deposit in account number 1894120250 at Comerica Bank held in the
name of Stover Real Estate Partners LLC;

(xl) All assets on deposit in account number 1894630282 at Comerica Bank held in the
name of 204 Derby Ave LLC;

(xli) All assets on deposit in account number 1894630530 at Comerica Bank held in the
name of Schwartz Media Buying Company LLC;

(xi) All assets on deposit in account number 1894630357 at Comerica Bank held in the
name of Riverdale Funding LLC;

(xliii) All assets on deposit in account number 8027004863 at East West Bank held in the
name of Carbondale Basalt Owners LLC;

(xliv) All assets on deposit in account number 8027006553 at East West Bank held in the
name of Davana Sherman Oaks Owners LLC;

(xlv)_ All assets on deposit in account number 8027009953 at East West Bank held in the

name of Davana Sherman Oaks Owners LLC:
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 8 of 13

(xlvi) All assets on deposit in account number 8027011181 at East West Bank held in the
name of Archway Masters Construction, LLC;

(xIvii) All assets on deposit in account number XXXX7225 at Everbank held in the name
of Jeri Shapiro;

(xlviti) All assets on deposit in account number 885300665 at JP Morgan Chase held in the
name of Jeri Shapiro;

(xlix) All assets on deposit in account number 880747506 at JP Morgan Chase held in the
name of 3X A Charm LLC;

(1) All assets on deposit in account number 42X-64T36 at Merrill Lynch held in the
name of Jeri Shapiro;

(li) All assets on deposit in account number 1205098421 at PNC Bank held in the name
of Seaview Moorpark Real Estate Investment LLC;

(lit) All assets on deposit in account number 6110201159 at Radius Bank held in the
name of Jeri Shapiro;

(liit) All assets on deposit in account number 7736400739 at TD Ameritrade held in the
name of Jeri Schwartz and Scott Schwartz;

(liv) All assets on deposit in account number 756-144622 at TD Ameritrade held in the
name of Beeman Studio City LLC;

(lv) All assets on deposit in account number 2010139729 at Timberline Bank held in
the name of Schwartz Media Buying Company LLC;

(lvi) All assets on deposit in account number 2010139778 at Timberline Bank held in
the name of Mesa Glen Enterprises LLC;

(Ivii) All assets on deposit in account number 2010133755 at Timberline Bank held in
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 9 of 13

the name of In Trend Staging LLC;

(Iviii) All assets on deposit in account number 2010139786 at Timberline Bank held in
the name of Midland Loop Enterprises;

(lix) All assets on deposit in account number 2010131932 at Timberline Bank held in
the name of Golden Mesa Ventures LLC;

(Ix) All assets on deposit in account number 2010131940 at Timberline Bank held in
the name of Golden Primrose Ventures LLC;

(Ixi) All assets on deposit in account number 157514954435 at US Bank held in the
name of Jeri Shapiro;

(Ix1i) All assets on deposit in account number 157514954443 at US Bank held in the
name of Jeri Shapiro;

(Ixiii) All assets on deposit in account number 5930516912 at Bank of Colorado held in
the name of Golden Mesa Ventures LLC;

(Ixiv) All bottles of wine (ie. a collection consisting of approximately 603 bottles)
currently located at 4030 Longridge Avenue, Sherman Oaks, CA 91423;

(Ixv) All funds payable due to East West Bank Cashier’s Check No. 827015508, in the
amount of $250,000, made payable to Summit Sherman Oaks, LLC, from Davana
Primrose Ventures, on or about March 6, 2019;

(Ixvi) Any proceeds from the sale of real property located at 4150 Davana Road, Sherman
Oaks, CA 91423, in whatever accounts they may be located;

(Ixvii) All assets on deposit in account number 226157004 at Regions Bank, held in the
name of Lionshare Lending LLC;

(Ixviii) Any outstanding balance of credits in JP Morgan Chase and Citicard credit cards
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 10 of 13

that I or Robert Shapiro own, directly or beneficially, or control;

(xix) Artwork entitled Face with Circles by Pablo Picasso;

(Ixx) Artwork entitled Fish Subject by Pablo Picasso;

(xxi) Artwork entitled Femme (Nu debout IV) by Alberto Giacometti;

(ixxii) Artwork entitled Picador by Pablo Picasso;

(Ixxiil) Artwork entitled Le clown flatiste au coq by Marc Chagall; and

(Ixxiv) Any other personal property seized by federal agents on April 11, 2019, or currently

located at real property located at 4030 Longridge Avenue, Sherman Oaks, CA
91423, that constitutes or is derived from proceeds traceable to Count 1 of the
Indictment, or constitutes a taxable article as defined in Title 26, United States
Code, Section 7301.

5. In addition, the Indictment specifically advised that substitute property, that is,
property belonging in whole or in part, directly or beneficially, to Robert Shapiro, could be
forfeited through the provisions of Title 21, United States Code, Section 853(p). I understand that
the United States has identified the following substitute property subject to forfeiture upon Robert
Shapiro’s conviction (collectively, “Subject Assets III’):

(Ixxv) Artwork entitled Portrait de Rosita Mauri by Pierre-August Renoir;

(Ixxvi) Artwork entitled Bouquet de Fieurs by Jean Dufy;

(Ixxvii)A pair of topaz and diamond earrings;

(Ixxviii) An onyx, diamond and cultured pearl wristwatch by Henry Capt.; and

(Ixxix) Any other personal property seized by federal agents on April 11, 2019, or currently

located at real property located at 4030 Longridge Avenue, Sherman Oaks, CA

91423 not identified above in Subject Assets I and Subject Assets II.

10
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 11 of 13

6. Subject Assets I, Subject Assets II, and Subject Assets II inc/ude assets in which
I could potentially assert an interest or claim, within third-party ancillary or other forfeiture
proceedings.

7. I consent to the forfeiture of Subject Assets I and Subject Assets II. I understand
that the United States is seeking forfeiture of Subject Assets I and Subject Assets II pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 26, United States Code, Section 7301.
I also consent to the forfeiture of Subject Assets III, and agree that the prerequisites of Title 21,
United States Code, Section 853(p) have been satisfied and such property is subject to forfeiture
under Title 2], United States Code, Section 853(p) as substitute property.

8. I agree that I will not assert, directly or indirectly, any interest or claim to Subject
Assets I, Subject Assets II, and Subject Assets II, and that I will not suggest that any third party
assert an interest or claim to those assets or assist in an assertion of such interest or claim.

9. 1 further agree that | will immediately, but no later than within 14 days of the date
I execute this Consent to Forfeiture, turn over the cashier’s check identified in item (Ixv) above to
the United States of America through a designated special agent.

10. _ L also agree to take all steps requested by the United States for the recovery and
forfeiture of all assets identified, whether by the United States or by me, which are or may be
subject to forfeiture. This includes, but is not limited to, the timely delivery upon request of all
necessary and appropriate documentation to deliver good and marketable title, consenting to all
orders of forfeiture, and not contesting or impeding in any way with any criminal, civil or
administrative forfeiture proceeding concerning the forfeiture.

11, I further agree that, subject to any privilege or right under the Fifth Amendment of

the United States Constitution, 1 will assist the United States by providing truthful and complete

1]
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 12 of 13

testimony in any proceeding against any third party who may assert an interest in or claim to the
assets to be forfeited and liquidated to satisfy any forfeiture money judgment that may be imposed
on my husband, Robert Shapiro.

12. _ I understand that it is the position of the U.S. Attorney’s Office for the Southern
District of Florida that none of the assets identified in, through, or because of this Consent to
Forfeiture, may be used to satisfy, in whole or in part, any tax liability, fine or penalty that I may
owe to the United States.

13. I knowingly and voluntarily waive all constitutional, legal, and equitable defenses
to the forfeiture, including excessive fines under the Eighth Amendment to the United States
Constitution. In addition, I waive any applicable time limits for the initiation of administrative or
Judicial forfeiture proceedings for assets identified in this matter, as well as any notice
requirements.

14. _ I, including my agents, heirs, relatives, and assigns, hereby withdraw any and all
claims and waive any claim, answer or defense in this matter that I have or might have against the
United States, the U.S. Department of Justice, the U.S. Attorney’s Office for the Southern District
of Florida, the Federal Bureau of Investigation, U.S. Marshals Service, and all agents, officers, and
employees thereof (hereinafter the “Released Parties”), relating to the seizure of, or the
commencement of administrative or judicial forfeiture proceedings against, Subject Assets I,

Subject Assets I, and Subject Assets HI, including any claims for lost profits or interest.

12
Case 1:19-cr-20178-CMA Document 143 Entered on FLSD Docket 08/07/2019 Page 13 of 13

ee 1 agree to hold harmless the Released Parties from any and all claims pertaining to

this matter and Subject Assets I, Subject Assets I, and Subject Assets III.

 

yptential Third-Party Pefitioner/Claimant

gfe

Jeffrey Marcus, Esq. (Date)
Attomey for JERI L. SHAPIRO

 

13
